Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 02/11/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to performing an erase operation on dummy cells, the dummy cells each including one of the at least one dummy word line and ones of the dummy holes; verifying the erase operation; and performing a program operation on at least one of the dummy cells such that threshold voltages of the dummy cells are higher than threshold voltages of main cells, the main cells each including one of the at least one dummy word line and ones of the channel holes. 10
5.	With respect to dependent claim 2-6 since these claims are depending on claim 1, therefore claim 2-6 are allowable subject matter. 
4.	With respect to independent claims 15, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a second pull-up 
5.	With respect to dependent claim 16-19 since these claims are depending on claim 9, therefore claim 16-19 are allowable subject matter. 
7.	With respect to independent claims 20, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to the SSD controller is configured to receive at least one of signals from a host and to provide a command and an address to the non-volatile memory device such that when a turn-on voltage associated with the main cells is applied to the at least one dummy word line, the dummy cells are configured to be turned off.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Park (Pub. No.:  US 2009/0135656).
		Park (Pub. No.:  US 2009/0135656) shows control threshold of dummy cells.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




HY
09/27/2021
/HAN YANG/
Primary Examiner, Art Unit 2824